DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-11, 13, 16, and 17 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a treatment system including: a brine mixture and oxygen treatment apparatus for mixing a brine mixture and ozone with the spent caustic wastewater, wherein the spent caustic wastewater comprises greater than 10 ppm total sulfide content; a pH adjustment apparatus for mixing acid with the spent caustic wastewater; and an agitator for providing a mechanical catalyst to an outlet of the oxygen treatment apparatus; and an ultrasound apparatus to assist in accelerating chemical reactions between the spent caustic wastewater, the brine mixture and ozone; wherein the combination of the brine mixture, ozone and spent caustic wastewater and the mechanical catalyst produce a treated wastewater, wherein the treated wastewater comprises less than 10 ppm total sulfide content.
The prior art also does not disclose a method of treating spent caustic wastewater comprising: mixing a halogen with alkaline component to produce a brine mixture; mixing the brine mixture with the spent caustic wastewater  wherein the spent caustic wastewater comprises greater than 10 ppm total sulfides; adding ozone to the spent caustic wastewater; applying a mechanical catalyst to a combination of the brine mixture, ozone and the spent caustic wastewater; and applying an ultrasound cavitation to the combination of the chlorine mixture, ozone and the spent caustic wastewater to produce a treated wastewater, wherein the treated wastewater comprises less than 10 ppm total sulfide. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774